144 S.W.3d 315 (2004)
STATE of Missouri, Respondent,
v.
William R. WHITED, Appellant.
No. ED 83063.
Missouri Court of Appeals, Eastern District, Division Three.
September 21, 2004.
N. Scott Rosenblum, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. & Karen L. Kramer, Jefferson City, MO, for respondent.
Before MARY R. RUSSELL, P.J., WILLIAM H. CRANDALL, JR., J., and CLIFFORD H. AHRENS, J.

ORDER
PER CURIAM.
Defendant, William Whited, appeals from his conviction, after a jury trial, for domestic assault in the second degree. He was sentenced as a prior and persistent offender to imprisonment for twenty years.
No jurisprudential purpose would be served by a written opinion. The judgment *316 of conviction is affirmed. Rule 30.25(b).